690 N.W.2d 132 (2004)
Henry L. WILSON, Relator,
v.
SCANLON INTERNATIONAL, INC., and State Fund Mutual Ins. Co., Respondents, and
HealthPartners, Fairview Health Services, Allina Hospitals & Clinic/United Hospital, St. Paul Radiology, and Neurological Associates, Intervenors.
No. A04-1862.
Supreme Court of Minnesota.
December 22, 2004.
William G. Moore, Reg., Fridley, MN, for Relator.
Kim D. Amundson, Lynn, Scharfenberg & Associates, Minneapolis, MN, for Respondent Scanlon International, Inc., and State Fund Mutual Ins. Co.
Health Partners, Inc., Fairview Health Services, Allina Hospitals & Clinic/United Hospital, St. Paul Radiology, Neurological Associates, Bloomington, MN, Intervenors.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed September 10, 2004, be, and the same is, affirmed without opinion. See Hoff v. Kempton, 317 N.W.2d *133 361, 366 (Minn.1982) (summary dispositions have no precedential value because they do not commit the court to any particular point of view, doing no more than establishing the law of the case).
BY THE COURT:
/s/Russell A. Anderson
Associate Justice
BLATZ, C.J., took no part in the consideration or decision of this case.